        Case 1:18-cr-00216-DAD-BAM Document 39 Filed 04/15/20 Page 1 of 2


1    VICTOR M. CHAVEZ, Bar #113752
     Attorney at Law
2    P.O. Box 5965
     Fresno, California 93755
3    Telephone: (559) 824-6293
4    Counsel for Defendant
     CHRISTIAN URIEL GARCIA ANDRADE
5
6
                               IN THE UNITED STATES DISTRICT COURT
7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9
     UNITED STATES OF AMERICA,                   Case No. 1:18-cr-000216-DAD-BAM
10
                      Plaintiff,                 STIPULATION CONTINUING
11                                               SENTENCING; ORDER
           vs.
12
   CHRISTIAN URIEL GARCIA                        DATE: July 13, 2020
13 ANDRADE                                       TIME: 10:00 a.m.
                                                 JUDGE: Hon. DALE A. DROZD
14                    Defendant.
15
            IT IS HEREBY STIPULATED by the parties through their respective counsel that the
16
     sentencing hearing now set for May 11, 2020 may be continued to July 13, 2020.
17
            The defense has proposed this stipulation due to the fact that it has not been possible to
18
     review the draft presentence report with the client because of the covid-19 quarantine at Lerdo.
19
     The parties are requesting a date approximately 60 days out.
20
21                                                Respectfully submitted,
22
23 Dated: April 15, 2020                          /s/ Victor M. Chavez
                                                  VICTOR M. CHAVEZ
24                                                Attorney for Defendant
                                                  CHRISTIAN URIEL GARCIA ANDRADE
25
26
     Dated: April 15, 2020                        /s/ Justin J. Gilio
27                                                JUSTIN J. GILIO
                                                  Assistant U.S. Attorney for Plaintiff
28
         Case 1:18-cr-00216-DAD-BAM Document 39 Filed 04/15/20 Page 2 of 2


1                                                     ORDER

2            IT IS SO ORERED that the sentencing hearing set for Monday, May 11, 2020 be

3    continued to Monday July 13, 2020 in Courtroom 5.

4
     IT IS SO ORDERED.
5
6        Dated:     April 15, 2020
                                                        UNITED STATES DISTRICT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                        2
     Garcia Andrade- Stipulation and Proposed Order
